NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Submitted June 2, 2021 *
                                  Decided June 3, 2021

                                         Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 21-1056

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Central District of Illinois.

      v.                                        No. 1:19-cr-10025

STEWON CROWDER,                                 Joe Billy McDade,
    Defendant-Appellant.                        Judge.



                                       ORDER

       Stewon Crowder, a 35-year-old federal inmate, appeals the denial of his motion
for compassionate release based on his health conditions and the COVID-19 pandemic.
The district court concluded that he lacked an extraordinary and compelling reason for
release and that the factors in 18 U.S.C. § 3553(a) weighed against it. The court did not
abuse its discretion, and so we affirm.

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 21-1056                                                                       Page 2



        Crowder moved for compassionate release in November 2020, when he had
served about half of his 37-month sentence for possessing a firearm as a felon. See 18
U.S.C. § 922(g)(1). At that time, he was confined at the Peoria County, Illinois jail
because COVID-19 restrictions prevented his transfer to his assigned facility within the
federal Bureau of Prisons. With assistance from recruited counsel, Crowder argued that
his health conditions presented an “extraordinary and compelling reason” for a
sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). He suffered from deep vein
thrombosis and a painful open leg wound which posed a risk of infection. He did not
assert that his conditions increased his risk of severe complications from COVID-19;
rather, he argued that overcrowding at Peoria hospitals caused by surging COVID-19
cases jeopardized his ability to receive treatment for his conditions, which had required
six hospital visits since his incarceration began.

        In its ruling, the district court first rejected the government’s argument that
Crowder failed to exhaust administrative remedies, noting that it had not responded to
Crowder’s point that he was not in a BOP facility and therefore had no remedies
“available” to exhaust. But the court concluded that Crowder failed to establish an
extraordinary and compelling reason for release: His medical conditions had not been
shown to heighten his risk from COVID-19, there were no active cases at Crowder’s
facility, and release would not alleviate his concerns about overcrowding in area
hospitals. Further, the serious circumstances of his offense (he did not just possess a
firearm but fired it at a house) and his history and characteristics (he was an admitted
gang member with a “virtually uninterrupted” criminal history, including several
offenses committed while on supervision) weighed against release.

       Crowder appeals, primarily arguing that the court gave short shrift to the
seriousness of his medical conditions. We review the denial of his motion for abuse of
discretion. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). The
government declines to renew its exhaustion argument, so we proceed to the merits.
See United States v. Joiner, 988 F.3d 993, 995 (7th Cir. 2021).

       The district court did not abuse its discretion in concluding that Crowder failed
to establish an extraordinary and compelling reason for a sentence reduction. It
acknowledged his deep vein thrombosis and leg wound, but it reasonably concluded
that he had not shown that those conditions placed him at heightened risk from
COVID-19. Further, his fears about the availability of medical care in the future were
speculative.
No. 21-1056                                                                        Page 3



       Crowder also asserts that he faces a heightened risk because he has been
diagnosed with coronary artery disease, which the Centers for Disease Control and
Prevention recognizes as a COVID-19 risk factor. See People at Increased Risk and Other
People Who Need to Take Extra Precautions: People with Certain Medical Conditions, CENTERS
FOR DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/index.html (last updated May 13, 2021). But in the district
court Crowder did not seek early release based on coronary artery disease. He
mentioned the diagnosis once in summarizing his six hospital visits to support his
argument that he needed easy access to hospital care for his leg wound. The district
court was obligated to address only Crowder’s “principal arguments” for relief,
United States v. Newton, 996 F.3d 485, 489 (7th Cir. 2021), and we cannot consider the
argument in the first instance. See Hildreth v. Butler, 960 F.3d 420, 429 (7th Cir. 2020).

         Further, the district court acted within its discretion by concluding that the
§ 3553(a) factors weighed against releasing Crowder early. See Saunders, 986 F.3d
at 1078. The court commended Crowder for his recent efforts toward rehabilitation, but
it permissibly concluded that the circumstances of his offense, his long criminal history,
and his gang membership weighed against release, see § 3553(a)(1), and that a sentence
reduction would undermine the sentencing goals of just punishment and deterrence,
see id. § 3553(a)(2)(A)–(B).

       Finally, Crowder argues that remand is necessary because the court misstated his
arrest date by about two months and therefore miscalculated the percentage of his
sentence that he had served. But factual inaccuracies require remand only when there is
evidence that they affected the court’s decision. See United States v. Pennington, 908 F.3d
234, 240 (7th Cir. 2018). The court did not take the time remaining on Crowder’s
sentence into account in its analysis, so we have no reason to believe that the minor
discrepancy was relevant to the outcome.

                                                                              AFFIRMED